DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s arguments with respect to claims 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Response to Amendment

Claims 16-20 have been cancelled.
Claims 1 and 12 have been amended.
Claims 1-15 are pending.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over US PG Pub. No. 2017/0280222 to Beosen et al. (hereinafter Beosen) in view of US PG Pub. No. 2011/0221590 to Baker et al. (hereinafter Baker).

As to claims 1 and 12, Beosen teaches:
a.	Activating the wireless earpieces (using wireless earpieces) (Beosen, [0023]).
b.	Connecting one or more devices to the wireless earpieces (pairing earpieces to other devices, e.g. Bluetooth) (Beosen, [0059]).
c.	Performing first biometric measurements of a user at the wireless earpieces (earpiece takes biometric readings) (Beosen, [0058]).
Beosen does not expressly mention a second biometric measurement. However, in an analogous art, Baker teaches:
d.	Receiving second biometric measurements from the one or more devices, each of the second biometric measurements taken by the one or more devices (using heart rate from at least two devices to determine if the two devices are on the same body) (Baker, [0051]).
Therefore, one of ordinary skill in the art at the time the invention was made would have been motivated to implement the biometric wireless headset of Beosen with 
Beosen as modified further teaches:
e.	Determining at the wireless earpieces if the one or more devices is located on the same user as the wireless earpieces by comparing the second biometric measurements to the first biometric measurements (using heart rate, for example, from at least two devices to determine if the two devices are on the same body) (Baker, [0051]).
f.	Receiving at the wireless earpieces data from at least one external device not located on the user (receiving data from mobile) (Beosen, [0024]).  
g.	Distributing the first biometric measurements of the user, the second biometric measurements of the user and the data from the at least one external device from the wireless earpieces over a communications network to at least one location (earpieces send and receive data from external devices) (Beosen, [0072]).
	
As to claims 2 and 13, Beosen as modified teaches:
a.	Receiving a communication to be sent through the wireless earpieces from the one or more devices (Beosen, [0010 and 0118]).
b.	Sending the communication to reach a receiving party in response to the determination the [second] biometric measurements are like the first biometric measurements (Baker, [0051]).



As to claim 4, Beosen as modified teaches the connecting is performed in response to verifying a connection between the wireless earpieces and the one or more devices is allowed (Baker, [0051]).

As to claim 5, Beosen as modified teaches the first biometric measurement and the second biometric measurement are of a same type of biometric measurement (Baker, [0051]).

As to claim 6, Beosen as modified teaches the wireless earpieces communicate with a plurality of the one or more devices at a time (at least two devices) (Baker, [0051]).

As to claim 7, Beosen as modified teaches the wireless earpieces functions as a hub for the one or more devices (connecting other devices to the mouse and the PC, the same functionality can also be embedded in other devices including a headset) (Beosen, [0081, 0083, and 0247]).

As to claim 8, Beosen as modified teaches the first biometric measurement and the second biometric measurement is a heart rate (Baker, [0051]).



	As to claim 10, Beosen as modified teaches the connection is a Bluetooth connection (Beosen, [0107]).

	As to claim 11, Beosen as modified teaches the communication includes real-time communications or discrete messages (Beosen, [0200]).

	As to claim 14, Beosen as modified teaches:
	a.	The wireless earpiece and the one or more devices are part of a personal area network utilized by the user (Baker, [0051]).
	b.	The first biometric measurement and the second biometric measurement are of a same type of biometric measurement and the first biometric measurement is compared against the second biometric measurement to determine both as are associated with the user (Baker, [0051]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over US PG Pub. No. 2017/0280222 to Beosen et al. (hereinafter Beosen) in view of US PG Pub. No. 2011/0221590 to Baker et al. (hereinafter Baker) as applied to claim 12 above, and further in view of US PG Pub. No. 2015/0141076 to Libin et al. (hereinafter Libin).


Therefore, one of ordinary skill in the art at the time the invention was made would have been motivated to implement the biometric wireless headset of Beosen as modified with the use of smart clothing of Libin in order to incorporate the next wave of mobile computing into everyday life as suggested by Libin (Libin, [0005]).

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM S POWERS whose telephone number is (571)272-8573.  The examiner can normally be reached on M-F 7:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 571 270 3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.